DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/22/2020 
In the filed response, claims 1-6, 8-15, and 17-20 have been amended, where claims 1, 10, and 19 are independent claims.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant’s arguments with respect to the instant claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Examiner acknowledges Applicant’s arguments related to prior art Mammou (pgs. 9-10 of Applicant’s remarks), however in light of the clarifying amendments that address “two sets of candidate source points” where “at least one of the two sets of candidate source points including more than one source point” (as recited for e.g., in claim 1), new prior art Mammou et al. (US 2019/0311502 A1, with reference to Provisional application No. 62/655,768), hereinafter referred to as Mammou502, is introduced which is also found to be an analogous art in the same or similar field of endeavor.  Relevant sections in 62/655,768 include for e.g., para 00169- 00174. Specifically, Mammou502 discloses a point cloud attribute transfer algorithm (e.g., abstract) for selecting attribute values (e.g., color values) for a reconstructed point cloud such that distortion between an original point cloud and its reconstructed version is minimized. For each point in the re-constructed point cloud (i.e., target point) of Mammou502, it is determined st set of candidate source points ) or an average of nearest neighbors to said corresponding point (construed for e.g., as a 2nd set of candidate source points), where the latter of the two sets includes more than one source point as required in amended claim 1.  See for e.g., para 0051 and Fig. 1C. Therefore given the given the broadest reasonable interpretation (BRI) of the claims, it is respectfully submitted that Mammou502 addresses determining two sets of candidate source points associated with a target point of the reconstructed point cloud.  Note that Mammou502 replaces prior art Mammou from the last office action. Please refer to the office action below for further details. 
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 1-20 have been examined and are pending.
	



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5, 10-14, 19, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mammou et al. (US 2019/0311502 A1, with reference to Provisional application No. 62/655,768), hereinafter referred to as Mammou502, since Mammou502 describes a point cloud attribute transfer algorithm for the compression and decompression of point clouds with each having associated spatial and attribute information (abstract and para 0002). See below for details.
Regarding claim 1, (Currently Amended): Mammou502 discloses “A method for point cloud encoding, comprising: determining, from a point cloud [Refer to abstract and the point cloud depicted in Figs 1A and 3E for example. Fig. 1A shows coding of captured point cloud 106], two sets of candidate source points that are associated with a target point in a reconstructed geometry reconstructed from a compressed geometry image for the point cloud [For each point in the re-constructed point cloud (i.e., target point), it is determined whether said point should be associated with a corresponding point in the original point cloud (e.g., a 1st set) or an average of nearest neighbors to said corresponding point (e.g., a 2nd set). See para 0051 and Fig. 1C] at least one of the two sets of candidate source points including more than one source point; [the 1st set above comprises one point of the original point cloud corresponding to the reconstructed point, while the 2nd set above comprises the neighboring points (i.e., more than one point) to the one point of the original point cloud] determining a color for the target point based on colors of source points in the two sets of candidate source points [To minimize distortion, a point cloud attribute transfer algorithm (para 0050-0051) is employed to determine attribute values (e.g., color) for each point of the reconstructed point cloud based on the single original point (e.g., 1st set) or average attribute value of the neighboring points (e.g., 2nd set). Also refer to para 0068, 0177-0178 regarding the transfer of color information]; and encoding texture of the point cloud with the target point having the determined color. [Refer to Figs. 1C-1D where the attribute values (e.g., color) may be modified based on the disclosed approach for encoding purposes]   
Regarding claim 2, (Currently Amended) Mammou502 teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Mammou502 further discloses  “wherein a first set of the two sets of candidate source points includes a source point that is a nearest neighbor to the target point.  [a 1st set can have one point of the original point cloud (i.e., one source point) that can correspond to the reconstructed (i.e., target) point. Said source point can therefore be construed as a nearest neighboring point to said target point (para 0051, 0083 and Fig. 1C)]
Regarding claim 3,  (Currently Amended): Mammou502 teaches all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim. Mammou502 further discloses “wherein a second set of the two sets of candidate source points includes a source point whose nearest neighbors include the target point” [A 2nd set of candidate source points can have nearest neighboring points to one point (i.e., source point) corresponding to a point in the original point cloud that correspond/include the selected reconstructed target point. Refer to para 0051, 0083 and Fig. 1C]
Regarding claim 4,  (Currently Amended): Mammou502 teaches all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim. Mammou502 further discloses “wherein the first set of the two sets of candidate source points includes N1 source points that are nearest neighbors to the target point, N1 being greater than 1.”  [a set of candidate source points in Mammou502’s point cloud can include the nearest neighbors to a point that corresponds to the selected reconstructed target point, where said nearest neighbors must include a number of points ˃ 1]
Regarding claim 5,   (Currently Amended): Mammou502 teaches all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. Mammou502 further discloses “wherein a number of the nearest neighbors of the source point is constrained to N2, N2 being greater than 1.”  [The nearest neighbors to Mammou502’s point in the point cloud (i.e., source point) corresponds to the selected reconstructed target point. The number of nearest neighbors will be constrained  as per the point cloud segmentation process (Fig. 3A and para 0099-106) where the number exceeds one]
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claims 2-3.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou502, in view of Turner  (US 2017/0263052), hereinafter referred to as Turner.
Regarding claim 6,   (Currently Amended): Mammou502 teaches all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. Mammou502 further teaches “further comprising: calculating a first weighted color average based on colors of the first set of the two sets of candidate source points [See Fig. 1C and para 0050-0051. A 1st attribute (e.g., color) for the selected reconstructed point is based on a corresponding point in the point cloud. Since claim 1 suggests a first set can be composed of a single point, said corresponding point can be construed as a weighted color average of itself]; calculating a second weighted color average based on colors of the second set of the two sets of candidate source points [Fig. 1C (and para 0050-0051) also indicates a second attribute (e.g., color) as an average value of other points which is also taken to mean a weighted color average of a 2nd set]; and determining the color for the target point based on the first weighted color average and the second weighted color average.”  [Figs. 1C-1D show that the final attribute value is determined having the smallest distortion using both aforementioned attribute values] 
Although Mammou502 discloses the foregoing, Turner from the same or similar field of endeavor is brought in for further support. [See Turner para 0005 where a weighted average of colors is computed from which the color is then selected from said weighted average]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point cloud compression and closed loop color conversion methods disclosed by Mammou502 to add the teachings of Turner as above for yielding methods to overcome the problems of generating sparse point clouds in a mobile scanning solution 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou502, in view of Turner, and in further view of Bader et al. (US 2017/0368755 A1), hereinafter referred to as Bader.
Regarding claim 7,   Mammou502 teaches all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim. Mammou502 further teaches “further comprising: weighting a color of a candidate source point in the first set based on a distance from the candidate source point to the target point.”  [See for e.g., para 0067-0068, 0259-0260 and 0286 using inverse distance based weighted interpolation for determining attribute values of points (e.g., colors)]
Although Mammou502 discloses the foregoing while Turner does not, Bader from the same or similar field of endeavor is brought in for further support. [See e.g., para 0074 of Bader where a distance threshold may be employed as a spatial index into the point cloud to find n nearest neighboring points within this distance. This determined information may be filtered by distance weighting for example. Moreover, the filtered output may be the color of the pixel.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point cloud methodologies disclosed by Mammou502 and Turner to add the teachings of Bader as above to provide methods for converting an unorganized 
Regarding claim 8,   Mammou502 teaches all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim. Mammou502 teaches “further comprising: weighting the color of the candidate source point in the first set with a weight that is proportional to an inverse of the distance from the candidate source point to the target point.”  [same as claim 7 using inverse distance based weighted interpolation]
Although Mammou502 discloses the foregoing while Turner does not, Bader from the same or similar field of endeavor is brought in for further support. [See para 0112 of Bader with respect to inverse distance weighting for determining final color values]
The motivation for combining Mammou, Turner, and Bader has been discussed in connection with claim 7, above. 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.

Allowable Subject Matter
7.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken 
9. (Currently Amended): The method of claim 7, further comprising: weighting the color of the candidate source point in the first set with a weight that is proportional to an inverse of an ascending function of the distance.  
18. (Currently Amended): The apparatus of claim 16, wherein the processing circuitry is configured to: weight the color of the candidate source point in the first set with a weight that is proportional to an inverse of an ascending function of the distance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486